Case: 20-51041     Document: 00515955126         Page: 1     Date Filed: 07/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    July 28, 2021
                                  No. 20-51041
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Stephanee Lindsay,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:18-CR-23-7


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Stephanee Lindsay, federal prisoner # 79335-180, appeals the denial
   of her 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. We
   review the denial for an abuse of discretion. United States v. Chambliss, 948
   F.3d 691, 693 (5th Cir. 2020).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-51041      Document: 00515955126            Page: 2    Date Filed: 07/28/2021




                                      No. 20-51041


          Even if a movant otherwise qualifies for a § 3582(c)(1)(A)(i)
   reduction, a district court may deny relief based solely upon its consideration
   of the 18 U.S.C. § 3553(a) factors. Id. at 693-94. While the district court
   must provide specific factual reasons for its decision to deny a motion for a
   sentence reduction, id. at 693, the amount of explanation needed depends
   “upon the circumstances of the particular case,” Chavez-Meza v. United
   States, 138 S. Ct. 1959, 1965 (2018). “In some cases, it may be sufficient for
   purposes of appellate review that the judge simply relied upon the record,
   while making clear that he or she has considered the parties’ arguments and
   taken account of the § 3553(a) factors.” Id.
          The district court cataloged the parties’ pleadings (which largely
   debated whether the § 3553(a) factors warranted relief) and explicitly stated
   that it had denied relief after considering, inter alia, the § 3553(a) factors. The
   district court thus indicated that it had considered the parties’ arguments,
   and it provided a sufficient, albeit brief, explanation for the denial. See
   Chavez-Meza, 138 S. Ct. at 1965-68. While Lindsay argues at length that the
   district court misbalanced the § 3553(a) factors, her disagreement does not
   warrant reversal. See Chambliss, 948 F.3d at 694. She fails to show that the
   district court abused its discretion. Id. at 693.
          AFFIRMED.




                                           2